Citation Nr: 0125854	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945 and from September 1950 to July 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to service connection for 
hypertension.  The veteran presented testimony at a March 
2001 personal hearing conducted before the undersigned member 
of the Board.  At that time, the veteran also submitted 
evidence to the Board which has not been previously 
considered by the RO, with an appropriate written waiver of 
initial RO consideration of this evidence; thus the Board 
will proceed accordingly.  38 C.F.R. § 20.1304(c) (2001).

The Board notes that the RO has characterized the issue on 
appeal as an original claim of entitlement to service 
connection for hypertension.  However, the record reflects 
that veteran's claim of entitlement to service connection for 
a heart condition with hypertension was previously denied by 
the Board in a September 1995 rating decision.  That decision 
was not appealed and is final.  Because the veteran's claim 
was previously the subject of a final decision, the Board 
finds that the issue on appeal is more appropriately 
characterized as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hypertension.  See Barnett v. Brown, 8 Vet. 
App. 1, at 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board has a legal duty to address the legal issue of the 
new and material evidentiary standard regardless of the RO's 
actions).



FINDINGS OF FACT

1.  The VA has obtained all identified relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  In a September 1995 rating decision, the Board denied 
service connection for hypertension.

3.  The evidence associated with the claims file subsequent 
to the September 1995 Board decision includes lay statements 
and testimony as well as VA outpatient treatment records 
related to treatment for hypertension; however, the 
additional evidence does not contain competent medical 
evidence that the veteran's hypertension is related to a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The Board's September 1995 decision in which it denied 
the claim of entitlement to service connection for 
hypertension is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 (2001).

2.  Since the Board's September 1995 disallowance of the 
claim, new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5100-5103A, 5106-
7 (West Supp. 2001); 38 C.F.R. § 3.156 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001), 
which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate claims for benefits under laws administered by 
VA.  VCAA is applicable to all claims filed on or after the 
date of enactment or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The veteran seeks to reopen a claim of entitlement to service 
connection for hypertension.  The veteran submitted his 
request to reopen this claim in January 1998.  The Board 
initially finds that the veteran has been fully advised of 
the evidentiary requirements to reopen a claim of service 
connection.  Specifically, the Board notes that the veteran 
has been provided this information by the RO in letters, as 
well as the statement of the case (SOC) issued in June 1998, 
and of the evidentiary requirements for establishing a claim 
of service connection in the above documents as well as the 
supplemental statement of the case (SSOC) issued in February 
2000.  He was also advised of the evidence needed for his 
claim at the personal hearing conducted before the 
undersigned in March 2001.  

Regardless of the changes instituted by the VCAA, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  The provisions of the VCAA do not require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 38 
U.S.C.A. § 5108.  See id.  

Even before the passage of the VCAA, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (the Court) 
had held that the VA may be obligated to assist a claimant 
where he/she specifically requests certain assistance in 
acquiring medical evidence which might substantiate his 
claim, and where the evidence before the Board raises notice 
of pertinent records which may constitute new and material 
evidence sufficient to justify reopening a prior claim.  See 
White v. Derwinski, 1 Vet. App. 519, 520- 21 (1991) and Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992).  

However, in this case, the Board finds that there is no 
indication in the claims folder that there is additional 
evidence, not currently of record, which might constitute new 
and material evidence to justify reopening the veteran's 
claim.  In reaching this determination, the Board considered 
the veteran's testimony at the March 2001 personal hearing in 
which he indicated that private medical records prior to 1955 
were unavailable due to the death of the physicians.  
Consequently, there is no reasonable likelihood that any 
attempt to request or obtain such records in connection with 
this claim would be successful.  

The veteran further indicated that he had been receiving VA 
treatment for hypertension since 1955 and requested that the 
record be held open for an additional 60 days so that he 
might obtain and submit copies of these VA records, if 
available.  The 60-day period has expired and no additional 
evidence has been received by the Board.  There is no 
indication in the record, however, that these additional VA 
medical treatment records dated from 1955 would provide 
evidence that the veteran incurred hypertension in service or 
that hypertension manifested to a compensable degree within 
one year of his discharge from service in July 1951.  Thus, 
the Board finds that the VA has satisfied its limited duty to 
assist in this case.

The Board will now address the issue of whether the veteran 
has presented new and material evidence to warrant reopening 
his previously denied claim.

II. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension

As previously discussed, although the RO appears to have 
reopened the veteran's claim of entitlement to service 
connection for hypertension, and to have considered the claim 
on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new-and-material-evidence analysis in claims 
involving prior final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection for certain 
chronic diseases, including hypertension, will be presumed if 
manifest to a compensable degree within the year after active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In a September 1995 decision, the Board determined that the 
veteran was not entitled to service connection for 
hypertension.  That decision is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (2001).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 1991), which states 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991)  

"New and material evidence" is defined by VA regulation.  
See 38 C.F.R. § 3.156(a) (2000).  It is further noted that 
the regulatory definition of "new and material evidence" 
was recently amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  
However, this regulatory change affects only claims filed on 
or after August 29, 2001.  As previously indicated above, the 
veteran submitted his claim in September 1994.  Thus, the 
applicable definition for the current appeal is that 
contained in 38 C.F.R § 3.156(a) which was in effect prior to 
August 29, 2001.

In January 1998, the veteran submitted a request to reopen 
his claim for entitlement to service connection for 
hypertension.  When a claim to reopen is presented, a two-
step analysis must be performed.  The first step requires a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

When the case was previously decided by the Board in 
September 1995, it was denied because there was no medical 
evidence of record that the veteran's diagnosed hypertension 
was related to his prior service.  The evidence of record at 
the time of the Board's decision in September 1995 included 
the veteran's service medical records from both periods of 
active service; VA examination reports dated in 1993, and 
statements of the veteran.  

The 1993 VA medical reports indicated a current diagnosis of 
hypertension.  The veteran's service medical records showed 
treatment for elevated blood pressure in 1944; however, the 
discharge examination in December 1945, re-entry examination 
in August 1950, and discharge examination in July 1951, 
contained no findings as to cardiovascular disorder, to 
include hypertension.  The veteran's recorded blood pressure 
reading in December 1945 was 150/90; in August 1950, it was 
136/68; and in July 1951, it was 130/80.

In the September 1995 decision, the Board concluded that the 
veteran's claim must be denied as the veteran had failed to 
present any competent medical evidence of a relationship, or 
nexus, between his current hypertension and his prior 
service, to include the episode in 1944.  The Board further 
found that the veteran's service medical records did not 
demonstrate sustained high blood pressure readings necessary 
for a conclusion that he had hypertension during service.  
The Board further found that becasue the veteran was not a 
medical expert, he was not competent to express an 
authoritative opinion regarding any question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Evidence submitted since the prior decision consists of lay 
statements of L.H. and the veteran, excerpts from the 
veteran's diary apparently dated in June 1944 and August 1944 
(the diary cover is shown from 1949 to 1945; the entries in 
question do not include the year), a VA medical opinion dated 
in October 1999, and the veteran's testimony at the March 
2001 hearing.  

With regard to the October 1999 VA medical record, this 
evidence is new but not material because it was known at the 
time of the Board's September 1995 decision that the veteran 
had been diagnosed and treated for hypertension for some 
time.  This evidence is not material because it does not bear 
directly and substantially upon the issue of whether the 
veteran's current hypertension is related to his service or 
the in-service episode in 1944, the same elements that were 
missing at the time of the Board's decision in September 
1995.  Thus, the Board concludes that this evidence is not 
new and material evidence for purposes of reopening the 
veteran's claim.  

With regard to the diary excerpts submitted by the veteran, 
the Board finds these are cumulative of the veteran's service 
medical records considered by the Board in September 1995.  
The diary entries simply corroborate the service medical 
records which showed treatment for elevated blood pressure in 
June and August 1944, with resolution of complaints in August 
1944.  Because this evidence is cumulative of evidence 
previously considered, it can not be "new and material" for 
purposes of reopening the veteran's claim.  

As to the lay statements of L.H. and the veteran, as well as 
the veteran's testimony, the Board finds that evidence is 
cumulative of the veteran's contentions and statements of 
record at the time of the previous Board decision in 
September 1995.  Specifically, the Board notes that L.H. and 
the veteran contend that the veteran has had hypertension 
since his discharge from service.  A lay person is competent 
to report that on which he has personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent 
that the veteran contends that he had hypertension during 
service or to a compensable degree since his discharge, such 
allegation is lay speculation on medical issues involving the 
etiology of a disability and does not bear directly and 
substantially to the claim on appeal and is not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  
The Board observes that although the veteran is competent to 
describe incidents and symptoms during service, lay 
assertions of medical causation are insufficient, by 
themselves, to reopen a previously denied claim.  38 U.S.C.A. 
§ 5108;  see Moray supra.  

In summary, the evidence submitted since the Board's 
September 1995 decision is cumulative of evidence which shows 
that the veteran developed hypertension many years after his 
separation from service.  Such evidence was already of 
record.  The evidence is not probative of whether the veteran 
had hypertension during his active military service or 
whether he had compensable disability from hypertension 
within his first post-service year.  The evidence is not new 
and material.  Therefore, the Board concludes that as new and 
material evidence has not been submitted; the veteran's claim 
must be denied.  See 38 C.F.R. § 3.156(a).  The veteran is, 
of course, entitled to apply to reopen his claim at any time 
with new and material evidence, particularly evidence linking 
hypertension to service.  



ORDER

The claim for service connection for hypertension is not 
reopened.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


